Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The effective filing date of this application is December 27, 2017. This application is a 371 of PCT/US2017/068590 12/27/2017. This Office Action is in response to the application filed December 27, 2017. This action is a NON-FINAL REJECTION.

Disclosed Invention
As best understood by Examiner, Applicant’s disclosed invention(s) is/are drawn to novel sets of interconnect lines (also referred to as conductive traces) that are extremely-small-sized (i.e. critical dimension (CD) of line ends of the interconnect lines being on the order of 35 nanometers or less) and extremely-small-pitched (i.e. a pitch between interconnect lines on the order of 70 nanometers or less) – and methods of forming the same. Applicant discloses novel methods for forming these extremely-small-

Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 32, 33, 34, 37, 29, 40, 41, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, line 1 recites the limitation “the first interconnect line”. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 29, line 1 based on the following amendment, presented to Applicant for consideration:  “the 
Claim 29, line 2 recites the limitation “a third interconnect line segment”. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 29, line 2 based on 
Claim 32, line 1 recites the limitation “the intervening interconnect line segment”. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 32, line 1 based on the following amendment, presented to Applicant for consideration:  “the intervening 
Claim 33, line 1 – 2 recites the limitation “the first and second intervening interconnect line segments”. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 33, line 1- 2 based on the following amendment, presented to Applicant for consideration:  “the first and second intervening 
Claim 37 recites “The IC structure of claim 26, wherein a top surface of the intervening line segment is coplanar with a top surface of the first, second and third line segments.” However, there is no prior reference in claim 26 to a third line segment. As such, there is insufficient antecedent basis for the limitation “the first, second and third line segments.” For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 37 based on the following amendment, presented to Applicant for consideration:  
“The IC structure of claim 29, wherein a top surface of the intervening line segment is coplanar with a top surface of the first, second and third line segments.”

“the second intervening 
Claim 40, line 1 – 2 recites the limitation “a third interconnect line segment”. There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 40, line 1 – 2 based on the following amendment, presented to Applicant for consideration: 
“a third 
Claim 41 is indefinite because of the following. Claim 41, line 3 – 4 recites the limitation “wherein the processor comprises the IC structure of claim 1.” However, claim 1 has been canceled. For purposes of compact prosecution, Examiner will interpret Claim 41 based on the following amendment:
 “wherein the processor comprises the IC structure of claim 26.”
Claim 42, line 3 recites the limitation “the data processor”. It is indefinite as to whether reference is being made to the “a processor” as recited by Claim 41, line 3 – or whether reference is being made to an additional, different processor. For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 42, line 3 based on the following amendment, presented to Applicant for consideration: 
“the 
Claim 34 is indefinite because it is dependent on Claim 33, which is indefinite for the reasons noted above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 28, 29, 30, 31, 32, 33, 34, 41, 42; and Claims 38, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over SHAVIV (US 2013/0372369 A1; pub. date December 22, 2016; “METHOD FOR FORMING INTERCONNECTS”); This reference is cited in the IDS filed March 23, 2020).
Regarding independent Claim 26:  SHAVIV teaches or discloses an integrated circuit (IC) structure, comprising: 
a dielectric material 106 (“low-k dielectric”, [0068], Fig. 8B); and an interconnect line over the dielectric material 106, wherein the interconnect line comprises: a first line segment comprising a first metal 186 and having a line width; a second line segment 186 collinear with the first line segment, wherein the second line segment comprises the first metal and has the line width (See [0082], [0098], Fig. 5B – 5C, FIG. 8B). 
Regarding further an intervening line segment, wherein the intervening line segment is between an end of the first line segment and an end of the second line segment, wherein the intervening line segment comprises a second metal, different from the first metal, abutting the first metal proximal to the ends of the first and second line segments – SHAVIV teaches these features, i.e. an intervening line segment 150, 152 (“barrier layer 150”, “seed layer 152”) located between an end of the first line 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SHAVIV to achieve Claim 26, based on the teachings of SHAVIV as noted above. The motivation to do so would have been to try known suitable metals for the intervening line segment, with a reasonable expectation of success since it has been held that mere selection of a material suitable for an intended use, which in the instant case is selection of metal for the intervening line segment, is a matter of obvious design choice when such suitability is known in the art (In re Leshin, 125 USPQ 416). A prima facie case of obviousness thereby exists for Claim 26 (MPEP § 2142). 
Regarding independent Claim 38:  SHAVIV teaches or discloses an integrated circuit (IC) device, comprising: a plurality of transistors, individual ones of the transistors comprising one or more layers of semiconductor material; and a plurality of interconnect levels coupling together the transistors (See [0003]; Note SHAVIV teaches application to a plurality of transistors such as MOS transistors). Regarding further wherein one or more of the interconnect levels further comprise:  an interconnect line over a dielectric material, wherein the interconnect line comprises: a first line segment these limitations are taught by SHAVIV as noted above in the rejection of Claim 26.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SHAVIV to achieve Claim 38, based on the teachings of SHAVIV as noted above. The motivation to do so would have been to provide suitable interconnect metallization to electrically integrate a plurality of transistors of an integrated circuit (IC) device.
Regarding Claim 41: SHAVIV teaches or discloses the IC structure of claim 26 as noted above. Regarding further a computer platform, comprising: a storage device to store data; and a processor coupled to the storage device, wherein the processor comprises the IC structure of Claim 26 – Examiner notes it is common-knowledge in the art for IC devices to have a processor comprising an IC structure, and for a computer platform to comprise both a processor and a storage device to store data. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SHAVIV to achieve Claim 41, based on the common-knowledge-in-the-art teachings noted above. The motivation to do so would have been to incorporate SHAVIV’s interconnect 
Regarding Claim 42: SHAVIV teaches or discloses the computer platform of claim 41 as noted above. Regarding further comprising: a power supply coupled to the processor; and a wireless communication IC coupled to the data processor – Examiner notes it is common-knowledge in the art to provide a power supply and a wireless communication IC, both coupled to a processor – as a means to operate and wirelessly communicate with an IC device. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Claim 41 to achieve Claim 42, based on the common-knowledge-in-the-art teachings noted above. The motivation to do so would have been to provide a power source for operation of the IC device and to provide wireless communication capability.
Regarding Claim 27: SHAVIV teaches or discloses the IC structure of claim 26 as noted above, wherein the intervening line segment is a first intervening line segment between a first end of the first line segment and an end of the second line segment: and further comprising a second intervening line segment 202 (“second filled via”) , wherein the second intervening line segment is at a second end of the first line segment, opposite the first end, and wherein the first and second intervening line segments comprise the second metal and have the line width (See [0103], [0105], Fig. 9B – FIG. 10C)..
Regarding Claim 29: SHAVIV teaches or discloses the IC structure of claim 27 as noted above, further wherein the first interconnect line further comprises a third 
Regarding Claim 30: SHAVIV teaches or discloses the IC structure of claim 26 as noted above, further wherein the first metal is within a first material having a lower electromigration activation energy than a second material comprising the second metal (See [0085]).  
Regarding Claim 31: SHAVIV teaches or discloses the IC structure of claim 30 as noted above, further wherein the first metal is Cu (See [0082]) and the second metal is Ta (See [0059], [0079]). 
Regarding Claim 32: SHAVIV teaches or discloses the IC structure of claim 31 as noted above, further wherein the intervening interconnect line segment comprises a fill material separated from the dielectric material, and separated from the first metal, by the second metal (See [0105], [0106], Fig. 10A – Fig. 10C). 
Regarding Claim 33: SHAVIV teaches or discloses the IC structure of claim 31 as noted above, further wherein the first and second intervening interconnect line segments are a barrier layer 150 in contact with the first metal over an entire current-carrying cross-sectional area of the first line segment (See Fig. 9B – Fig. 10C). 
Regarding Claim 34: SHAVIV teaches or discloses the IC structure of claim 33 as noted above. Regarding further wherein the barrier layer has a thickness that is 
Regarding Claim 37: SHAVIV teaches or discloses the IC structures of claim 26 as noted above, wherein a top surface of the intervening line segment is coplanar with a top surface of the first, second and third line segments (See Fig. 10A – Fig. 10C).
Regarding Claim 39: SHAVIV teaches or discloses the IC device of claim 38 as noted above, further comprising: a second intervening line segment 202, wherein the second intervening interconnect line segment abuts a second end of the first line segment, opposite the first end, and wherein: the intervening line segment has the line width, and the second intervening line segment has the line width; an interconnect fill material comprises the first metal, and an interconnect barrier layer 150 comprises the second metal; and the intervening interconnect line segments comprise the interconnect barrier layer (See [0103], [0105], Fig. 9B – 10C). 
Regarding Claim 40: SHAVIV teaches or discloses the IC device of claim 39 as noted above, further wherein the interconnect line further comprises a third interconnect line segment collinear with the first and second line segments and having the line width, wherein the third line segment comprises the first metal, and wherein the second intervening line segment is between the second end of the first line segment and an end of the third line segment (See [0103], [0105], Fig. 9B – 10C).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over SHAVIV further in view of BOTHRA ‘481 (US 6,191,481 B1; dated February 20, 2001).
Regarding Claim 28:  SHAVIV teaches or discloses the IC structure of claim 27 as noted above. Regarding further wherein a length of the first line segment between the first and second intervening line segments is less than the Blech Length associated with a first material comprising the first metal, and a current carrying cross-sectional area of the first line segment – Examiner notes it is common-knowledge in the art that the Blech Length is a design parameter that may be optimized to achieve a desired electromigration behavior in an interconnect line. For further evidentiary support, see BOTHRA ‘481, which teaches that the behavior of electromigration is defined in terms of a “Blech Length”. That is, when an interconnect line is at least as short as a given Blech length (also referred to as "critical length") for a particular width, electromigration voids will no longer form. See BOTHRA ‘481, column 2, last paragraph, beginning “As shown, the electromigration voids..”.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SHAVIV to achieve Claim 28, based on common-knowledge in the art as evidenced by BOTHRA ‘481 as noted above. The motivation to do so would have been to optimize the Blech Length to advantageously improve electromigration-failure resistance of the interconnect lines.

Claims 35, 36 are rejected under 35 U.S.C. 103 as being unpatentable over SHAVIV further in view of SHIEH ‘916 (US 2015/0064916 A1; pub. date March 5, 2015; This reference is cited in the IDS filed March 23, 2020).
Regarding independent Claim 35: SHAVIV teaches or discloses the IC structure of claim 26 as noted above. Regarding further wherein the interconnect line is a first interconnect line and the structure further comprises a second interconnect line over the dielectric material and adjacent to the first interconnect line, wherein: the second interconnect line comprises a single line segment having a length equal to a sum of a length of the first line segment, a length of second line segment, and a length of the first intervening line segment; and the second interconnect line comprises the first metal  -- SHIEH ‘916 teaches these features. See [0014] – [0015], Fig. 2 a – 2b. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify SHAVIV to achieve Claim 35, based on the teachings of SHIEH ‘916 noted above. The motivation to do so would have been to apply the structure of SHIEH ‘916 to form features of the IC structure as desired by design choice.
Regarding Claim 36: SHAVIV in view of SHIEH ‘916 teaches or discloses the IC structure of claim 35 as noted above, further comprising a plurality of transistors, wherein the first interconnect line is coupled to a source of one of the transistors and the second interconnect line is coupled to a gate of one of the transistors (Note SHAVIV teaches application to a plurality of MOS transistors; Note also SHIEH ‘916, teaches the additional structure recited by Claim 36; See [0014] – [0015], Fig. 2 a – 2b; As such, Claim 36 is prima facie obvious for the same reasons as noted above for Claim 35).
Allowable Subject Matter
Claims 43 – 45 are allowed. The following is Examiner’s statement of reasons for the indication of allowable subject matter: 

receiving a workpiece with a line pattern in a first mask layer, the line pattern comprising a plurality of lines, each of the lines having a width and separated from an adjacent line by a space; 
backfilling the first mask layer with a surrounding material; 
patterning a first opening and a second opening in a second mask layer over the backfilled first mask layer, wherein the first opening has a smaller lateral dimension than the second opening; 
depositing a thin film over sidewalls of the second mask layer, the thin film reducing the lateral dimension of the second opening and completely occluding the first opening to form a plug mask; 
etching the thin film to expose a top surface of the second mask layer;
removing the surrounding material from at least one of the spaces between the lines of the first mask layer within the second opening; 
etching a first recess into an underlying dielectric material where the dielectric material is not protected by the plug mask or a remainder of the backfilled line pattern; 
backfilling the first recess with a first conductive material that comprises a first metal; 
stripping the second mask layer and the surrounding material from the remaining spaces between the lines of the first mask layer; 

forming collinear interconnect line segments by backfilling the second recess with a second conductive material that comprises a second metal, different that the first metal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LI et al. (US 5,439,731-A; dated August 8, 1995) teaches interconnect lines containing blocked segments that function to minimize stress migration and electromigration damage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813